DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortman et al. (US 8,608,672).
Vortman et al. discloses an ultrasound therapy device and method comprising an array type high intensity focused ultrasound (HIFU) converter having a plurality of HIFU conversion elements (col. 1, lines 14-17); and a control unit (404) which performs control to treat tissues in a focusing area by selecting and driving some of the conversion elements of the array type HIFU converter and irradiating ultrasound signals to an object through the driven active conversion elements to generate heat energy (col. 6, lines 55-61; col. 7, lines 20-48; grouping transducers and drive signal), wherein, after an elapse of a predetermined time period, the control unit drives conversion elements selected for a different combination of conversion elements as new active conversion elements in replacement of the active conversion elements (plurality of drive signals are provided to selected transducer elements, col. 6, lines 20-61; the signals are operated in series, col. 7, lines 23-31 and lines 42-48). With respect to claim 4, Vortman et al. discloses selecting the elements with respect to distance (col. 5, lines 37-40). With respect to claim 5, Vortman et al. discloses random selection of elements (col. 5, lines 40-44).
Allowable Subject Matter
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of an ultrasound therapy device comprising an array type HIFU converter having a plurality of HIFU conversion elements; and a control unit which performs control to treat tissues in a focusing area by selecting and driving some of the conversion elements of the array type HIFU converter and irradiating ultrasound signals to an object through the driven active conversion elements to generate heat energy, wherein, after an elapse of a predetermined time period, the control unit drives conversion elements selected for a different combination of conversion elements as new active conversion elements in replacement of the active conversion elements, and wherein the control unit changes a combination of conversion elements that constitute active conversion elements over time, and beam focusing through the conversion elements included in the combination before the change and beam focusing through the conversion elements included in the combination after the change have a same location of main lobe and different locations of grating lobe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793